Case 0:18-cv-61047-UU Document 68 Entered on FLSD Docket 04/18/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 0:18-cv-61047-UU

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 US STEM CELL CLINIC, et al.,

       Defendants.
 _____________________________/

                                               ORDER
        THIS CAUSE is before the Court upon Defendants’ Unopposed Request for Hearing (the

 “Motion”). D.E. 61. The Court has reviewed the pertinent portions of the record and is otherwise

 fully advised in the premises.

        The Parties filed cross-motions for summary judgment on March 11, 2019, and Plaintiff

 subsequently filed a motion in limine on March 29, 2019. In the instant Motion, Defendants

 request a hearing on each party’s motion for summary judgment. In support, Defendants note that

 the Court “will benefit from an in-person hearing regarding the complex legal and scientific issues

 presented by the parties in the motions.” D.E. 61 at 1. In contrast, the United States represents that

 the motions can be decided on the written record, but does not oppose a hearing. Id. While the

 Court appreciates the complexity of this case, the Court does not perceive a need for a hearing at

 this time,. particularly as the parties were granted an extra ten pages each to explain their positions

 and the scientific background of the case.

         If issues arise during the Court’s consideration of the parties’ motions or after, the Court

 may consider holding a status conference on any specific issues at that time. Accordingly, it is

        ORDERED AND ADJUDGED that the Motion, D.E. 61, is DENIED.
Case 0:18-cv-61047-UU Document 68 Entered on FLSD Docket 04/18/2019 Page 2 of 2



        DONE AND ORDERED in Chambers at Miami, Florida, this _18th__ day of April, 2019.

                                               _______________________________
                                               URSULA UNGARO
                                               UNITED STATES DISTRICT JUDGE
 copies provided: counsel of record
